FILED
                            NOT FOR PUBLICATION                             OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-10357

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00323-LDG

  v.
                                                 MEMORANDUM *
ABRAHAM GONZALEZ-LOPEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                                                          **
                          Submitted September 13, 2010

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Abraham Gonzalez-Lopez appeals from the 84-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326, and from the 9-month sentence imposed




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Gonzalez-Lopez contends that his sentence is substantively unreasonable

because, among other things, the district court did not give adequate weight to his

mitigating factors. The district court did not procedurally err in imposing

Gonzalez-Lopez’s sentence. See United States v. Ressam, 593 F.3d 1095 (9th Cir.

2010); see also United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008) (en

banc). Moreover, in light of the totality of the circumstances, including Gonzalez-

Lopez’s extensive criminal record and immigration history including five

deportations, his within guidelines sentence is substantively reasonable. See Gall

v. United States, 552 U.S. 38, 51 (2007); see also Carty, 520 F.3d at 991-93.

      AFFIRMED.




                                          2                                     09-10357